Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicant's preliminary amendments filed on 11/17/20 and 1/25/22 have been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: on page 3 line 5, it appears that the hyphen “-” punctuation mark should be deleted to fix a typographical error.
Claim 1 is objected to because of the following informalities: on page 3 line 6, it appears that the claim term “the sucker rod” should instead recite --the sucker rod string-- to use consistent claim terminology.
Appropriate correction is required.

Specification
The amendments filed 11/17/20 and 1/25/22 are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
in claim 31 of the disclosure: the new limitations “wherein the continuously delivered working liquid is operative to cause the output coupler to continuously rotate in the first rotational direction, wherein the pump jack undergoes the cycle repeatedly responsive to the continuous rotation of the output coupler in the first rotational direction”;
in claim 32 of the disclosure: the new limitations “wherein the driver is operative to cause continuous driving rotation of the input coupler in a first input coupler rotational direction, wherein the return force is operative to assist in the continuous driving rotation of the input coupler in the first input coupler rotational direction”;
in claim 33 of the disclosure: the new limitations “an input coupler rotational direction”; “wherein the motor/pump is operative responsive to delivered working liquid received through the pump/motor output liquid line to cause the output coupler to rotate continuously in an output coupler rotational direction and cause repeated reciprocated motion of the pump jack, the sucker rod string and the counterweight wherein the reciprocated motion of the pump jack is operative to cause a return force to be applied on the output coupler that urges the output coupler to rotate in the output coupler rotational direction, wherein the return force is operative to cause the motor/pump to urge return working liquid to flow from the motor/pump liquid outlet, through the motor/pump output liquid line and to the pump/motor liquid inlet, whereby the return liquid flow operatively acts on the pump/motor to assist in rotation of the input coupler in the input coupler rotational direction by the driver.”;
in claim 34 of the disclosure: the new limitations “an input coupler rotational direction”; “wherein the motor/pump is operative responsive to the delivered working liquid to cause the output coupler to continuously rotate in an output coupler rotational direction, wherein the pump jack is caused to undergo the cycle repeatedly responsive to continuous rotation of the output coupler in the output coupler rotational direction, and wherein during at least a portion of at least some cycles the pump jack is operative to cause a return force to be applied to the output coupler that acts to urge output coupler rotation in the output coupler rotational direction, wherein the return force is operative to cause the motor/pump to force the return working liquid to flow toward the pump/motor liquid inlet, wherein the force of the return working liquid acts on the pump/motor to operatively assist in driving rotation of the input coupler in the input coupler rotational direction.”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The claim term “closed liquid connection” has a special definition that is described in specification page 15 lines 20-23 to page 16 lines 1-3.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 31, there insufficient written description to support the new limitations “wherein the continuously delivered working liquid is operative to cause the output coupler to continuously rotate in the first rotational direction, wherein the pump jack undergoes the cycle repeatedly responsive to the continuous rotation of the output coupler in the first rotational direction”. Applicant is invited to indicate which portions of the specification (page number and line number) provide sufficient written description for the claim limitations.
Regarding claim 32, there insufficient written description to support the new limitations “wherein the driver is operative to cause continuous driving rotation of the input coupler in a first input coupler rotational direction, wherein the return force is operative to assist in the continuous driving rotation of the input coupler in the first input coupler rotational direction”. Applicant is invited to indicate which portions of the specification (page number and line number) provide sufficient written description for the claim limitations.
Regarding claim 33, there insufficient written description to support the new limitations “an input coupler rotational direction”; “wherein the motor/pump is operative responsive to delivered working liquid received through the pump/motor output liquid line to cause the output coupler to rotate continuously in an output coupler rotational direction and cause repeated reciprocated motion of the pump jack, the sucker rod string and the counterweight wherein the reciprocated motion of the pump jack is operative to cause a return force to be applied on the output coupler that urges the output coupler to rotate in the output coupler rotational direction, wherein the return force is operative to cause the motor/pump to urge return working liquid to flow from the motor/pump liquid outlet, through the motor/pump output liquid line and to the pump/motor liquid inlet, whereby the return liquid flow operatively acts on the pump/motor to assist in rotation of the input coupler in the input coupler rotational direction by the driver”. Applicant is invited to indicate which portions of the specification (page number and line number) provide sufficient written description for the claim limitations.
Regarding claim 34, there insufficient written description to support the new limitations “an input coupler rotational direction”; “wherein the motor/pump is operative responsive to the delivered working liquid to cause the output coupler to continuously rotate in an output coupler rotational direction, wherein the pump jack is caused to undergo the cycle repeatedly responsive to continuous rotation of the output coupler in the output coupler rotational direction, and wherein during at least a portion of at least some cycles the pump jack is operative to cause a return force to be applied to the output coupler that acts to urge output coupler rotation in the output coupler rotational direction, wherein the return force is operative to cause the motor/pump to force the return working liquid to flow toward the pump/motor liquid inlet, wherein the force of the return working liquid acts on the pump/motor to operatively assist in driving rotation of the input coupler in the input coupler rotational direction.” Applicant is invited to indicate which portions of the specification (page number and line number) provide sufficient written description for the claim limitations.
Regarding claims 31-34 as a whole, it is noted that the specification page 12 describes how “the angular position of the swash plate” allows for “flow of working fluid in either direction through the pump/motor”. Thus, it is not clear how the original disclosure supports the new limitations that are directed to the concept of continuous rotation in only a particular, single direction that excludes and prevents rotation from an opposite rotational direction so that continuous operation of the jack pump does not result in a change in rotational direction of the pump/motor and/or associated components. Said another way, it is not clear how the original disclosure sufficiently describes how continuous operation of the jack pump results in the apparatus/assembly operating in only a single rotational direction without any change in rotational direction throughout the entirety of the jack pump operation. Applicant is invited to provide additional remarks to explain how the new claim limitations are supported in the original specification and the original drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29 lines 7-8, it is not clear how the counterweight operates in repeated reciprocated motion. For examination purposes, it is assumed that the counterweight continues to rotate in the same rotational direction while output coupler continues to rotate in the first rotational direction. 
Regarding claim 30 lines 7-8, it is not clear how the counterweight operates in repeated reciprocated motion. For examination purposes, it is assumed that the counterweight continues to rotate in the same rotational direction while output coupler continues to rotate in the first rotational direction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 22, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith US7530799.
Regarding independent claim 1, Smith discloses, in Figures 1-4, 5C, and 6C,
Apparatus (5; Fig 1-2; col 6, In 4-6) comprising: a rotary type variable output positive displacement pump/motor (23, pumping fluid through 23 when driven by 29; Fig 3; col 7, In 57-60; col 8, In 27-36), wherein the pump/motor (23) includes a rotatable input coupler (input shown between 29 and 23 in Fig 3; col 8, In 37-50)  configured to be in rotatable operative connection with a driver (29; Fig 3; col 8, In 37-50), which driver (29) is operative to cause driving rotation of the input coupler (input shown between 29 and 23 in Fig 3; col 8, In 37-50), a pump/motor liquid outlet (an outlet of 23 to a first one of 33A, 33B that supplies fluid from 23 to 21; Fig 3; col 8, In 6-14), a pump/motor liquid inlet (an inlet of 23 from a second one of 33A, 33B that returns fluid from 21 to 23; Fig 3; col 8, In 6-14), wherein the pump/motor (23) is operative to receive working liquid into the pump/motor liquid inlet (inlet of 23; Fig 3; col 8, In 6-14) and deliver working liquid from the pump/motor liquid outlet (outlet of 23; Fig 3; col 8, In 6-14) at a selectively variable flow rate (via control signals sent from electrical pump control 36; Fig 4; col 8, In 6-14, 27-36; col 14, In 29-32), a rotary type positive displacement motor/pump (21, which drives shaft 27 when fluid is supplied through 21; Fig 3; col 7, In 57-60; col 8, In 27-36, 50-52), wherein the motor/pump (21) includes a motor/pump liquid inlet (an inlet of 21 from the first one of 33A, 33B that supplies fluid from 23 to 21; Fig 3; col 8, In 6-14), a motor/pump liquid outlet (an outlet of 21 to the second one of 33A, 33B that returns fluid from 21 to 23; Fig 3; col 8, In 6-14), a rotatable output coupler (27, which rotates to drive the chain 22; Fig 3; col 8, In 12-14, 27-36), wherein the rotatable output coupler (27) is in operative connection with a pump jack (a pump jack including, at least in part, the drive components of the apparatus 5 shown in Fig 1 that are coupled to the belt 22 and output shaft 27; Fig 1; col 6, In 4-19), wherein the pump jack is configured to be in operative connection with a vertically reciprocated sucker rod string (not shown in Fig 1, connected to the polished rod 11; col 6, In 4-19) that is in operative connection with a subsurface pump (subsurface pump below wellhead 1 0 within the wellbore, not shown in Fig 1; col 6, In 4-19) operative to upwardly pump subterranean well liquid (col 6, In 4-19), and a vertically reciprocated counterweight (14; Fig 1-2; col 6, In 38-60) that is configured to cause upward force that acts on the sucker rod (the sucker rock, not shown in Fig 1, connected to the polished rod 11; Fig 1; col 6, In 38-4 7), a pump/motor output liquid line (a first one of 33A, 33B that supplies fluid from 23 to 21; Fig 3; col 8, In 6-14), wherein the pump/motor output liquid line (first one of 33A, 33B) extends in closed liquid connection between the pump/motor liquid outlet (outlet of 23) and the motor/pump liquid inlet (inlet of 21; Fig 3; col 8, In 6-14), a motor/pump output liquid line (a second one of 33A, 33B that returns fluid from 21 to 23; Fig 3; col 8, In 6-14), wherein the motor/pump output liquid line (second one of 33A, 33B) extends in closed liquid connection between the motor/pump liquid outlet (outlet of 21) and the pump/motor liquid inlet (inlet of 23; Fig 3; col 8, In 6-14), wherein the motor/pump (21) is operative responsive to delivered working liquid received through the pump/motor liquid line (first one of 33A, 33B that supplies fluid from 23 to 21; Fig 3) to cause the output coupler (27) to rotate in a first rotational direction (a first rotational direction of 27; Fig 3; col 8, In 27-36) and cause reciprocated motion of the pump jack (col 7, In 21-28, 51-53), wherein the pump jack (pump jack including, at least in part, the drive components of the apparatus 5 shown in Fig 1 that are coupled to the belt 22 and output shaft 27; Fig 1) is operative to apply a return force on the output coupler (27, at least some force applied by the jack pump to the output coupler 17 via the rotating control drum 15 and the cam roller 25 that travels through cam roller groove 26, the path of travel of the cam roller 25 through the cam roller 26 controls the rate of fluid flow from pump/motor 23 to motor/pump 21; Fig 1, 3; col 7, In 24-33, 51-53; col 9, In 7-10; col 11, In 55 to col 12, In 6) that urges the output coupler (17) to rotate in the first direction (the first direction of rotation of 17; col 7, In 24-33, 51-53; col 9, In 7-10; col 11, In 55 to col 12, In 6), wherein the return force is operative to cause the motor/pump (21) to urge return working liquid to flow from the motor/pump liquid outlet (outlet of 21 to the second one of 33A, 33B that returns fluid from 21 to 23; Fig 3; col 8, In 6-14; col 11, In 55 to col 12, In 6), through the motor/pump output liquid line (second one of 33A, 33B that returns fluid from 21 to 23; Fig 3) and to the pump/motor liquid inlet (inlet of 23; Fig 3; col 8, In 6-14; col 11, In 55 to col 12, In 6), whereby the return liquid (liquid through the second one of 33A, 33B that returns fluid from 21 to 23; Fig 3) operatively acts on the pump/motor (23) to assist the driver (29) in rotation of the input coupler (input shown between 29 and 23 in Fig 3, the return fluid providing at least some minimal assistance in driving the pump/motor 23 based on a pressure and/or flow rate of the return fluid; col 8, In 6-14; col 11, In 55 to col 12, In 6).

Regarding claim 2, Smith discloses The apparatus according to claim 1 wherein the motor/pump (21) comprises a fixed positive displacement motor/pump (21; Fig 3; col 7, In 57-60; col 8, In 27-36).

Regarding claim 22, Smith discloses The apparatus according to claim 1 and further comprising: at least one controller (30, 36, 39 collectively; Fig 4; col 10, In 57-62, 66 to col 11, In 3), at least one direction sensor (a first subset of sensors 38 that send signals for the pump controller 30, 36, 39 collectively to determine a fluid flow rate and direction of the fluid being pumped through closed loop circuit 33, implying a direction of travel of the sucker rod; Fig 3, 4; col 11, In 1-19), wherein the at least one direction sensor (the first subset of the sensors 38) is operative to detect at least one direction feature (a direction of travel of a rotating drum 15 implying a direction of movement of the sucker rod, the sensors 38 providing feedback to 36 to determine a fluid flow rate and direction of fluid pumped through loop 33; Fig 3, 4; col 11, In 1-19) that corresponds to a rod direction in which the sucker rod string is currently moving (the direction of movement of the sucker rod, not shown in Fig 1, connected to the polished rod 11; Fig 3, 4; col 11, In 1-19), at least one position sensor (a second subset of sensors 38 that send signals for the pump controller 30, 36, 39 collectively to determine a position of the rotating drum 15 over an approximately 270 degree rotational travel of the drum 15, implying a position of the sucker rod; Fig 1, 3, 4; col 11, In 1-19), wherein the at least one position sensor (the second subset of sensors 38) is operative to detect at least one position feature (a position of the rotating drum 15 over an approximately 270 degree rotational travel of the drum 15, implying a position of the sucker rod; Fig 1, 3, 4; col 11, In 1-19) that corresponds to a current vertical position of the sucker rod string (the position of the sucker rod, not shown in Fig 1, connected to the polished rod 11; Fig 3, 4; col 11, In 1-19), wherein the at least one controller (30, 36, 39 collectively) is in operative connection with the at least one direction sensor (the first subset of sensors 38; Fig 4; col 11, In 1-19), the at least one position sensor (the second subset of sensors 38; Fig 4; col 11, In 1-19) and the pump/motor (23; Fig 4; col 10, In 57-62, 66 to col 11, In 3), wherein the at least one controller (30, 36, 39 collectively) is operative to cause the pump/motor (23) to vary the flow rate from the pump/motor liquid outlet (an outlet of 23) responsive at least in part to the at least one sensed direction feature (direction of travel of a rotating drum 15, providing feedback to 36 to determine a fluid flow rate and direction of fluid pumped through loop 33; Fig 3, 4) and the at least one sensed position feature (position of the rotating drum 15 over an approximately 270 degree rotational travel of the drum 15, implying a position of the sucker rod; Fig 1, 3, 4; col 11, In 1-19), whereby the rotational speed of the rotatable output coupler (27) is varied responsive at least in part to the current direction and position of the sucker rod string (the direction and position of the sucker rod string, implied by the sensing of rotational position and direction of the drum 15 by the sensors 38, determine a fluid flow rate and direction of fluid pumped through closed loop circuit 33 by the pump/motor 23 to the motor/pump 21, which in turn varies the rotational speed of the rotatable output coupler 27; Fig 3, 4; col 7, In 51-53; col 11, In 1-19).

Regarding independent claim 28, Smith discloses, in Figures 1-4, 5C, and 6C,
Apparatus (5; Fig 1-2; col 6, In 4-6) comprising: a rotary type variable output positive displacement pump/motor (23, pumping fluid through 23 when driven by 29; Fig 3; col 7, In 57-60; col 8, In 27-36), wherein the pump/motor (23) Includes a rotatable input coupler (input shown between 29 and 23 in Fig 3; col 8, In 37-50) configured to be in rotatable operative connection with a driver (29; Fig 3; col 8, In 37-50), wherein the driver (29) is operative to cause driving rotation of the input coupler (input shown between 29 and 23 in Fig 3; col 8, In 37-50), a pump/motor liquid outlet (an outlet of 23 to a first one of 33A, 338 that supplies fluid from 23 to 21; Fig 3; col 8, In 6-14), a pump/motor liquid inlet (an inlet of 23 from a second one of 33A, 338 that returns fluid from 21 to 23; Fig 3; col 8, In 6-14), wherein the pump/motor (23) is operative to receive working liquid into the pump/motor liquid inlet (inlet of 23; Fig 3; col 8, In 6-14) and deliver working liquid from the pump/motor liquid outlet (outlet of 23; Fig 3; col 8, In 6-14) at a selectively variable flow rate (via control signals sent from electrical pump control 36; Fig 4; col 8, In 6-14, 27-36; col 14, In 29-32), a rotary type positive displacement motor/pump (21, which drives shaft 27 when fluid is supplied through 21; Fig 3; col 7, In 57-60; col 8, In 27-36, 50-52), wherein the motor/pump (21) includes a motor/pump liquid inlet (an inlet of 21 from the first one of 33A, 338 that supplies fluid from 23 to 21; Fig 3; col 8, In 6-14), a motor/pump liquid outlet (an outlet of 21 to the second one of 33A, 338 that returns fluid from 21 to 23; Fig 3; col 8, In 6-14), a rotatable output coupler (27, which rotates to drive the chain 22; Fig 3; col 8, In 12-14, 27-36), wherein the rotatable output coupler (27) is configured to be in operative connection with a pump jack (a pump jack including, at least in part, the drive components of the apparatus 5 shown in Fig 1 that are coupled to the belt 22 and output shaft 27; Fig 1; col 6, In 4-19) operable to vertically reciprocate a sucker rod string (not shown in Fig 1, connected to the polished rod 11; col 6, In 4-19), wherein the sucker rod string (not shown in Fig 1, connected to the polished rod 11) is in operative connection with a subsurface pump (subsurface pump below wellhead 1 0 within the wellbore, not shown in Fig 1; col 6, In 4-19), wherein vertical reciprocation of the sucker rod string (not shown in Fig 1, connected to the polished rod 11) is operative to cause the pump (subsurface pump below wellhead 10 within the wellbore, not shown in Fig 1) to pump subterranean well liquid upward (col 6, In 4-19), wherein the pump jack repeatedly undergoes a cycle in which the sucker rod (not shown in Fig 1, connected to the polished rod 11) moves downward and then upward (col 6, In 4-19), wherein the pump/motor liquid outlet (an outlet of 23 to a first one of 33A, 338 that supplies fluid from 23 to 21; Fig 3; col 8, In 6-14) is in closed liquid connection with the motor/pump liquid inlet (an inlet of 21 from the first one of 33A, 338 that supplies fluid from 23 to 21; Fig 3; col 8, In 6-14) and is operative to deliver working liquid to the motor/pump (21; Fig 3; col 8, In 6-14), and wherein the motor/pump liquid outlet (an outlet of 21 to the second one of 33A, 338 that returns fluid from 21 to 23; Fig 3; col 8, In 6-14) is in closed liquid connection with the pump/motor liquid inlet (an inlet of 23 from a second one of 33A, 338 that returns fluid from 21 to 23; Fig 3; col 8, In 6-14) and is operative to return working liquid to the pump/motor (23; Fig 3; col 8, In 6-14), wherein the motor/pump (21) is operative responsive to the delivered working liquid (from closed circuit 33; Fig 3) to cause the output coupler (27) to rotate in a first rotational direction (a first rotational direction of 27; Fig 3; col 8, In 27-36), wherein the pump jack (pump jack including, at least in part, the drive components of the apparatus 5 shown in Fig 1 that are coupled to the belt 22 and output shaft 27; Fig 1) undergoes the cycle repeatedly responsive to rotation of the output coupler (27; Fig 1-3; col 6, In 15-28, 43-47, 61-63; col 7, In 7-9, 51-53), and wherein during at least a portion of at least some cycles the pump jack (pump jack including, at least in part, the drive components of the apparatus 5 shown in Fig 1 that are coupled to the belt 22 and output shaft 27; Fig 1) is operative to cause a return force to be applied to the output coupler (27, at least some force applied by the jack pump to the output coupler 17 via the rotating control drum 15 and the cam roller 25 that travels through cam roller groove 26, the path of travel of the cam roller 25 through the cam roller 26 controls the rate of fluid flow from pump/motor 23 to motor/pump 21; Fig 1, 3; col 7, In 24-33, 51-53; col 9, In 7-1 0; col 11, In 55 to col 12, In 6) that acts to urge output coupler (17) rotation in the first direction (the first direction of rotation of 17; col 7, In 24-33, 51-53; col 9, In 7-10; col 11, In 55 to col 12, In 6), wherein the return force is operative to cause the motor/pump (21) to urge the return working liquid to move toward the pump/motor liquid inlet (inlet of 23; Fig 3; col 8, In 6-14; col 11, In 55 to col 12, In 6), wherein the return working liquid (liquid through the second one of 33A, 338 that returns fluid from 21 to 23; Fig 3) acts on the pump/motor (23) to operatively assist the driver (29) in driving rotation of the input coupler (input shown between 29 and 23 in Fig 3, the return fluid providing at least some minimal assistance in driving the pump/motor 23 based on a pressure and/or flow rate of the return fluid; col 8, In 6 -14; col 11, In 55 to col 12, In 6).

Regarding claim 30, Smith discloses The apparatus according to claim 1 wherein the pump/motor is operative to cause continuous delivery of working liquid to the motor/pump liquid inlet through the pump/motor output liquid line, wherein the motor/pump is operative responsive to the delivered working liquid received through the motor/pump liquid inlet to cause the output coupler to rotate continuously in the first rotational direction, wherein continuous rotation of the output coupler in the first rotational direction is operative to cause repeated reciprocated motion of the pump jack, the sucker rod string and the counterweight, wherein the repeated reciprocated motion is operative to cause application of the return force (Smith; Fig. 1-4, 5C, and 6C; the jack pump operates in continuous rotation in a rotational direction; the claim does not require that the jack pump is incapable/inoperable of rotating in an opposite rotational direction at a later time or at a later/further stage of operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US7530799 in view of Elmer US20160265321 and Corsentino US7533730.
Regarding claim 3, Smith discloses The apparatus according to claim 2 wherein the pump/motor (23) is operative to deliver working liquid from the pump/motor liquid outlet (outlet of 23) at the selectively variable flow rate (col 8, In 6-14, 27-36) in a continuous range from a zero flow rate (col 12, In 49-56) to a maximum flow rate (col 12, In 49-56) while the input coupler (input shown between 29 and 23 in Fig 3) continuously rotates responsive to driving rotation (from driver 29; Fig 3; col 8, In 37-52) at a generally constant rotational speed (col 8, In 37-52) in a driving direction responsive to the driver (a driving direction responsive to driver 29; Fig 3; col 8, In 37-52), and further comprising: at least one controller (30, 36, 39 collectively; Fig 4; col 10, In 57-62, 66 to col 11, In 3), and wherein the at least one controller (30, 36, 39 collectively) is in operative connection with the pump motor (23; Fig 4; col 10, In 57-62, 66 to col 11, In 3),
Also, Smith discloses the controller (30, 36, 39 collectively) operating the pump/motor (23; col 10, In 57-62, 66 to col 11, In 3) to selectively delivery from the pump/motor liquid outlet (outlet of 23 to a first one of 33A, 33B that supplies fluid from 23 to 21) a flow rate of working liquid anywhere within the range (col 12, In 49-56) while the input coupler (input shown between 29 and 23 in Fig 3) continuously rotates (col 8, In 37-52) at the generally constant rotational speed in the driving direction (col 8, In 37-52), but Smith fails to disclose at least one manual input device, the controller in operative connection with the at least one manual input device, wherein at least one manual input to the at least one manual input device is operative to cause the at least one controller to operate to cause the pump/motor to selectively deliver from the pump/motor liquid outlet, a fixed flow rate of working liquid.
Smith does not disclose at least one manual input device, the controller in operative connection with the at least one manual input device, wherein at least one manual input to the at least one manual input device is operative to cause the at least one controller to operate to cause the pump/motor to selectively deliver from the pump/motor liquid outlet, a fixed flow rate of working liquid anywhere within the range while the input coupler continuously rotates at the generally constant rotational speed in the driving direction.
Elmer discloses an apparatus (400; Fig 4; para [00791) including a controller (41 O; Fig 4; para [00821) and a manual input device (452; Fig 4; para [0087]-[00881) in connection with the controller (410; Fig 4; para [0087]-[0088]), wherein at least one manual input to the manual input device (a manual input selecting 'on' or 'off for the manual input device 452; Fig 4; para [00881) causes the controller (410) to selectively operate a motor (such as motor 140 of the prior art system of Fig 1; para [0087), [00881). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and controller configuration as taught by Smith to include the manual input device as taught by Elmer for the purpose of allowing a user to selectively power down the apparatus for maintenance.
Modified Smith does not teach the manual input device operating to cause a pump/motor to selectively deliver from a pump/motor liquid outlet a fixed flow rate of working liquid.
Corsentino discloses an apparatus (100; Fig 1; col 2, In 65-66) including a pump/motor (110,222 collectively; Fig 2; col 3, In 30-33, 37-39) and a controller (232; Fig 2; col 3, In 39-43) adjustable by an operator (col 3, In 39-43) to cause the pump/motor (110, 222 collectively) to selectively deliver a fixed flow rate of working liquid (a desired flow rate of a working fluid delivered from 222 via line 226 to a hydraulic motor 214; Fig 2; col 3, In 30-33, 39-43).
It would have been obvious to one having ordinary skill in the art that the controller and manual input device configuration of modified Smith to be configured so that the manual input device operates to cause a pump/motor to selectively deliver from a pump/motor liquid outlet a fixed flow rate of working liquid as taught by Corsentino for the purpose of providing fine-tuning adjustment of the circulation during testing or maintenance of the apparatus.

Claim(s) 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith US7530799 in view of Pons US9810213.
Regarding claim 23, Smith discloses The apparatus according to claim 1 and further comprising: at least one controller (30, 36, 39 collectively; Fig 4; col 10, In 57-62, 66 to coi 11, in 3).
Also, Smith discloses the controller (30, 36, 39 collectively) in communication with a plurality of sensors (38; Fig 4; col 11, In 1-19), the controller (30, 36, 39 collectively) operative in response to a property sensed by the sensors (a position or rotation of the wheel 15; Fig 3, 4; col 11, In 1-19), wherein the controller (30, 36, 39 collectively) is operative to vary the flow rate from the pump/motor liquid outlet (outlet of 23; Fig 3; col 11, In 1-19) based on the signals sent from the sensors (38; Fig 4; col 11, In 1-19).
Smith does not disclose at least one force sensor, wherein the at least one force sensor is in operative connection with the sucker rod string, wherein the at least one force sensor is operative to detect at least one property corresponding to at least one rod force acting on the sucker rod string, wherein the at least one controller is in operative connection with the at least one force sensor and the pump/motor, wherein the at least one controller is operative to cause the pump/motor to vary the flow rate from the pump/motor liquid outlet responsive at least in part to the at least one rod force acting on the sucker rod string detected by the at least one force sensor.
Pons discloses, in the embodiment of Fig 9A-9B, an apparatus (10; Fig 9A; col 22, In 15-18) including a sucker rod string (not shown, connected to 12; Fog 9A; col 22, In 19-23), a controller (400; Fig 9A-9B; col 22, In 15-18), and a force sensor (402; Fig 9A-9B; col 22, In 30 -33, 38-42) operatively coupled to the sucker rod string (sucker rod string coupled to 12, via walking beam 11; Fig 9A-9B; col 22, In 15-23, 30-33, 38-42), wherein the force sensor (402) is operative to detect at least one property (a strain of the rod 12; Fig 9A; col 22, In 63-66) corresponding to at least one rod force acting on the sucker rod string (a force acting on the sucker rod string 12; Fig 9A-9B; col 22, In 63 to col 23, In 7), wherein the controller (400) is connected to the force sensor (402; Fig 9A-9B; col 22, In 30-33) and a motor (17, via motor control panel 19; Fig 9A-9B; col 22, In 23-25, 30-35).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and controller configuration as taught by Smith to include the at least one force sensor as taught by Pons to yield at least one force sensor, wherein the at least one force sensor is in operative connection with the sucker rod string, wherein the at least one force sensor is operative to detect at least one property corresponding to at least one rod force acting on the sucker rod string, wherein the at least one controller is in operative connection with the at least one force sensor and the pump/motor, wherein the at least one controller is operative to cause the pump/motor to vary the flow rate from the pump/motor liquid outlet responsive at least in part to the at least one rod force acting on the sucker rod string detected by the at least one force sensor for the purpose of dynamically controlling the position and speed of the apparatus according to downhole conditions.

Regarding claim 24, Smith discloses The apparatus according to claim 1 and further comprising: at least one controller (30, 36, 39 collectively; Fig 4; col 10, In 57-62, 66 to col 11, In 3).
Also, Smith discloses the controller (30, 36, 39 collectively) in communication with a plurality of sensors (38; Fig 4; col 11, In 1-19), the controller (30, 36, 39 collectively) operative in response to a property sensed by the sensors (a position or rotation of the wheel 15; Fig 3, 4; col 11, In 1-19), wherein the controller (30, 36, 39 collectively) is operative to vary the flow rate from the pump/motor liquid outlet (outlet of 23; Fig 3; col 11, In 1-19) based on the signals sent from the sensors (38; Fig 4; col 11, In 1-19).
Smith does not disclose at least one force sensor, wherein the at least one force sensor is in operative connection with the sucker rod string, wherein the at least one force sensor is operative to detect at least one property corresponding to at least one rod force acting on the sucker rod string, wherein the at least one controller is in operative connection with the at least one force sensor and the pump/motor, wherein the at least one controller is operative responsive at least in part to the at least one property sensed by the at least one force sensor to determine an amount of currently available pumpable well liquid at the subsurface pump, wherein the at least one controller is operative to vary the working liquid flow rate from the pump/motor liquid outlet responsive at least in part to the determined amount.
Pons discloses, in the embodiment of Fig 9A-9B, an apparatus (10; Fig 9A; col 22, In 15-18) including a sucker rod string (not shown, connected to 12; Fog 9A; col 22, In 19-23), a controller (400; Fig 9A-9B; col 22, In 15-18), and a force sensor (402; Fig 9A-9B; col 22, In 30 -33, 38-42) operatively coupled to the sucker rod string (sucker rod string coupled to 12, via walking beam 11; Fig 9A-9B; col 22, In 15-23, 30-33, 38-42), wherein the force sensor (402) is operative to detect at least one property (a strain of the rod 12; Fig 9A; col 22, In 63-66) corresponding to at least one rod force acting on the sucker rod string (a force acting on the sucker rod string 12; Fig 9A-9B; col 22, In 63 to col 23, In 7), wherein the controller (400) is connected to the force sensor (402; Fig 9A-9B; col 22, In 30-33) and a motor (17, via motor control panel 19; Fig 9A-9B; col 22, In 23-25, 30-35), and Pons discloses in the embodiment of Fig 3A-3D measured surface data (50; Fig 3A; col 5, In 19-25) including load and position (col 5, In 19-25) measured at a surface of a well (col 5, In 19-25) that is translated into a downhole pump card (60; Fig 3A; col 5, In 19-25) including upstroke (62; Fig 3A; col 5, In 26-36) and downstroke fluid load lines (64; Fig 3A; col 5, In 26-36) that determine a fluid load (col 6, In 13-19) used to compute volumetric displacement of a pump and fluid levels in the well (col 6, In 13-19), and Pons further discloses, in the embodiment of col 3, In 11-19, a calculation of a downhole pump card (col 3, In 11-19) being in response to a property measured at the surface (col 3, In 11-19).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and controller configuration as taught by Smith to include the at least one force sensor as taught by Pons to yield at least one force sensor, wherein the at least one force sensor is in operative connection with the sucker rod string, wherein the at least one force sensor is operative to detect at least one property corresponding to at least one rod force acting on the sucker rod string, wherein the at least one controller is in operative connection with the at least one force sensor and the pump/motor, wherein the at least one controller is operative responsive at least in part to the at least one property sensed by the at least one force sensor to determine an amount of currently available pumpable well liquid at the subsurface pump, wherein the at least one controller is operative to vary the working liquid flow rate from the pump/motor liquid outlet responsive at least in part to the determined amount for the purpose of dynamically controlling the position and speed of the apparatus according to downhole conditions, and to maintain at least some pumping momentum in the system in the event that, based on a change in the sensed data, the borehole is modeled to have run dry to prevent or mitigate damage to the hardware of the apparatus.

Regarding claim 25, Smith discloses The apparatus according to claim 1 and further comprising: at least one controller (30, 36, 39 collectively; Fig 4; col 10, In 57-62, 66 to col 11, In 3), whereby the sucker rod string (not shown in Fig 1, connected to the polished rod 11) continuously undergoes reciprocated movement (in at least some operating conditions, implied by the continuous rolling of cam rollers 25 in the groove 26 of the drum 15; col 6, In 4-19; col 9, In 44-53).
Also, Smith discloses the controller (30, 36, 39 collectively) in communication with a plurality of sensors (38; Fig 4; col 11, In 1-19), the controller (30, 36, 39 collectively) operative in response to a property sensed by the sensors (a position or rotation of the wheel 15; Fig 3, 4; col 11, In 1-19), wherein the controller (30, 36, 39 collectively) is operative to vary the flow rate from the pump/motor liquid outlet (outlet of 23; Fig 3; col 11, In 1-19) based on the signals sent from the sensors (38; Fig 4; col 11, In 1-19).
Smith does not disclose at least one force sensor, wherein the at least one force sensor is in operative connection with the sucker rod string, wherein the at least one force sensor is operative to detect at least one property corresponding to at least one rod force acting on the sucker rod string, wherein the at least one controller is in operative connection with the at least one force sensor and the pump/motor, wherein the at least one controller is operative responsive at least in part to the at least one property sensed by the at least one force sensor to determine an amount of currently available pumpable well liquid at the subsurface pump, wherein the at least one controller is operative to vary the flow rate from the pump/motor liquid outlet responsive at least in part to the determined amount, but is operative to cause at least some working liquid flow to be delivered from the pump/motor liquid outlet regardless of the amount of currently available pumpable well liquid.
Pons discloses in the embodiment of Fig 9A-9B an apparatus (10; Fig 9A; col 22, In 15-18) including a sucker rod string (not shown, connected to 12; Fog 9A; col 22, In 19-23), a controller (400; Fig 9A-9B; col 22, In 15-18), and a force sensor (402; Fig 9A-9B; col 22, In 30 -33, 38-42) operatively coupled to the sucker rod string (sucker rod string coupled to 12, via walking beam 11; Fig 9A-9B; col 22, In 15-23, 30-33, 38-42), wherein the force sensor (402) is operative to detect at least one property (a strain of the rod 12; Fig 9A; col 22, In 63-66) corresponding to at least one rod force acting on the sucker rod string (a force acting on the sucker rod string 12; Fig 9A-9B; col 22, In 63 to col 23, In 7), wherein the controller (400) is connected to the force sensor (402; Fig 9A-9B; col 22, In 30-33) and a motor (17, via motor control panel 19; Fig 9A-9B; col 22, In 23-25, 30-35), and Pons discloses in the embodiment of Fig 3A-3D measured surface data (50; Fig 3A; col 5, In 19-25) including load and position (col 5, In 19-25) measured at a surface of a well (col 5, In 19-25) that is translated into a downhole pump card (60; Fig 3A; col 5, In 19-25) including upstroke (62; Fig 3A; col 5, In 26-36) and downstroke fluid load lines (64; Fig 3A; col 5, In 26-36) that determine a fluid load (col 6, In 13-19) used to compute volumetric displacement of a pump and fluid levels in the well (col 6, In 13-19), and Pons further discloses, in the embodiment of col 3, In 11-19, a calculation of a downhole pump card (col 3, In 11-19) being in response to a property measured at the surface (col 3, In 11-19). but Pons fails to expressly disclose the controller operative to cause at least some working liquid flow to be delivered from a pump/motor liquid outlet regardless of the amount of currently available pumpable well liquid.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the apparatus and controller configuration as taught by Smith to include the at least one force sensor as taught by Pons to yield at least one force sensor, wherein the at least one force sensor is in operative connection with the sucker rod string, wherein the at least one force sensor is operative to detect at least one property corresponding to at least one rod force acting on the sucker rod string, wherein the at least one controller is in operative connection with the at least one force sensor and the pump/motor, wherein the at least one controller is operative responsive at least in part to the at least one property sensed by the at least one force sensor to determine an amount of currently available pumpable well liquid at the subsurface pump, wherein the at least one controller is operative to vary the flow rate from the pump/motor liquid outlet responsive at least in part to the determined amount, but is operative to cause at least some working liquid flow to be delivered from the pump/motor liquid outlet regardless of the amount of currently available pumpable well liquid for the purpose of dynamically controlling the position and speed of the apparatus according to downhole conditions, and to maintain at least some pumping momentum in the system in the event that, based on a change in the sensed data, the borehole is modeled to have run dry to prevent or mitigate damage to the hardware of the apparatus, and for the purpose of providing for at least some of the components of the apparatus to continuously operate to provide a desired flow rate on start-up of the apparatus without increasing the flow rate from zero as desired or necessary to fit the applications of a particular purpose.

Allowable Subject Matter
Claims 5-21 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fitzpatrick US4125163 teaches, in Figure 5, a hydraulic pump 100 and a hydraulic motor 102.
McDuffie US4406122 teaches, in Figures 1 and 9, a pump 48 coupled with a bidirectional hydraulic motor 46/304.
Best US8087904 teaches a pumping unit with downstroke energy recovery.
Best US8523533 teaches, in Figure 4, a swash plate 66 for pump 18 so that “pump 18 acts as a hydraulic motor to apply power to the pump 20”
Best US9429001 teaches regenerative assist for a well pumping unit.
Madgwick US9377010 teaches, in Figure 8, a closed loop hydraulic circuit 70 that includes a bidirectional, variable hydrostatic pump 72 that has a “rotatable swash plate movable between forward and reverse orientations from a central neutral position”. “The hydrostatic pump 72 is preferably driven by an electric motor 20 in a single direction, but the rotatable swash plate enable the hydrostatic pump 72 to have the ability to pump oil either in the forward or the reverse direction.” “Furthermore, the movement of the hydraulic fluid by the hydrostatic pump 72 enables the hydrostatic pump 72 to brake the movement of the sucker rod 15 and prevent free fall as the pump jack cylinders 30 begin the retraction stroke. The hydrostatic pump 72 is preferably driven by an electric motor 20, but can also be driven by a natural gas motor (not shown) or other suitable drive devices that provide a rotational input to the hydrostatic pump 72 in a predetermined direction.”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	9/7/22